In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00179-CR



           CORY DON CROSBY, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 52nd District Court
                Coryell County, Texas
              Trial Court No. 16-23730




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER
       Our review of the clerk’s record and the reporter’s record in this case indicates that they

contain “sensitive data” as that phrase is defined in Rule 9.10 of the Texas Rules of Appellate

Procedure. See TEX. R. APP. P. 9.10(a). Sensitive data includes “a birth date, a home address, and

the name of any person who was a minor at the time the offense was committed.” TEX. R. APP. P.

9.10(a)(3). The clerk’s record and as all eight volumes of the reporter’s record contain the name

of a person who was a minor at the time the offense was committed. Rule 9.10(b) states, “Unless

a court orders otherwise, an electronic or paper filing with the court, including the contents of any

appendices, must not contain sensitive data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because the

clerk’s record and the reporter’s record contain sensitive data, we order the clerk of this Court or

her appointee, in accord with Rule 9.10(g), to seal the electronically filed clerk’s record and all

eight volumes of the reporter’s record in this case.

       IT IS SO ORDERED.



                                              BY THE COURT

Date: March 14, 2018




                                                 2